DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 1 would be allowable if it was limited to a PEEK part material as evidenced by the remarks that the application discloses unexpected results regarding the use of the claimed nylon as a support for PEEK part material (Remarks Pg. 12).
Response to Arguments
	Applicant's arguments have been fully considered.
	Applicant argues that the application discloses unexpected results regarding the use of the claimed nylon as a support for PEEK part material (Remarks Pg. 12).
Examiner does not find this persuasive because this is not commensurate in scope with the claimed invention1, which does not limit the part material to PEEK. 
	Applicant argues that Yu is not analogous prior art because it is not in the same field of endeavor or pertinent to the problem faced by the inventor. Rather, Yu teaches forming a masterbatch, while the purpose of the present application is to provide ''improved support materials simultaneously responding to the requirements for being used as support materials in additive manufacturing techniques, in particular in combination with high-temperature part materials, and which can be easily removed from the 3D shaped parts via easy techniques." See published specification, at para. [0011” (Remarks Pg. 11).
Examiner does not find this persuasive because, as evidenced by Li, a person of skill in the art would know that (a) nylon (polyamide) can be 3D printed and (b) supports can be water soluble. Since Yu teaches a water-soluble nylon that is described as being extrudable, it would be pertinent to the problem of selecting a support material than can be removed using water, which is the same problem faced by the inventor.
Examiner agrees that Yu does not use the water soluble polymer for 3d printing. However, the fact that Yu teaches a water soluble polymer for a different purpose does not prevent a person of skill from selecting the polymer for use as a water soluble polymer in another application.
Selection of a known prior art polymer that is suitable for forming filaments and is water soluble, for use in a process that suggests using a water soluble polymeric filament is obvious.
One of ordinary skill in the art faced with the task of selecting a water soluble polymer for additive manufacturing would consider the prior known water soluble polymers and select a polymer that was suitable for use in the additive manufacturing system. Yu is analogous art because it teaches a suitable water soluble polymer.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 16-21, 23, and 25-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20170252981 A1) and further in view of Yu (US 20100152328 A1).
	In reference to claim 16-21, 23, 25-32, Li discloses a method for making a three-dimensional object with an additive manufacturing system (“fused deposition modeling (FDM) technique, which is generally disclosed in U.S. Pat. No. 4,749,347 and U.S. Pat. No. 5,121,329, incorporated here by reference, include melting a filament of build material, extruding the print material out of an extrusion nozzle that is moved horizontally in the X and Y axes to deposit a thin melted and extruded print material on the previous layer where the new layer cools and hardens. These cross-sectional layers are stacked along the Z axis to form the 3D object. Most additive manufacturing processes need a base layer to print the next layer on top of it with a limited overhang.” [P0004]), the method comprising:
printing layers of a support structure from a support material (“In a typical 3D printing process, the printed object is supported on a bottom support” [P0005]), 
printing layers of the three-dimensional object from a part material in coordination with the printing of the layers of the support structure, wherein at least a portion the printed layers of the support structure support the printed layers of the three-dimensional object (“In a typical 3D printing process, the printed object is supported on a bottom support” [P0005]. See Fig 10.), and
removing at least a portion of the support structure from the three-dimensional object to obtain the three-dimensional object (“the support structure may be removed” [P0170]).
Li further discloses that polyamide is a known material in 3d printing (“nylon” [P0069]) and water soluble supports are known (P0070), however, Li does not disclose that the support material comprising the claimed polyamide.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, water soluble polyamide, Yu teaches how to form “water-soluble polyamide” (Abstract / Claim 1) wherein the polyamide resin is formed by “copolymerizing reactive monomers including:
caprolactam;
ethylene glycol bis(2-aminoethyl)ether or ethylene glycol bis(3-aminopropyl)ether; and
5-sulfoisophthalic acid monosodium salt, wherein the molar ratio of the caprolactam to, wherein a molar ratio of caprolactam: ethylene glycol bis(2-aminoethyl)ether or the ethylene glycol bis(3-aminopropyl)ether: 5-sulfoisophthalic acid monosodium salt is about 0:1:1 to about 5:1:1”  (Claim 1 and compare with production method taught by instant application at example 8 and description of embodiments portion, e.g., P0021-P0033)
Yu does not disclose the properties of the resulting polyamide; however, the composition is the same as the claimed composition and thus must have the same properties.
The combination would be achievable by using the Yu material in the Li process as the support material.  Furthermore, Yu explains that the masterbatch made of the water soluble polymer can be formed into filaments (“nylon filaments made from a carbon black-containing polyamide masterbatch” [P0052 of Yu]). The 3D printing of Li uses filaments of plastic (“fused deposition modeling (FDM) technique… include melting a filament” [P0004 of Li]). Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the support material as claimed.
A person having ordinary skill in the art would have been specifically motivated to use the Yu material in order to provide a support material for polyamide print materials suggested by Li since the Yu material is also a polyamide but is water soluble, which would result in 3d printable water soluble support as suggested by Li; and in order to combine prior art elements according to known methods to yield predictable results; and to achieve the simple substitution of one known element for another to obtain predictable results.
	In other words, Li teaches that (i) polyamide is useful for 3d printing and (ii) water soluble materials are useful for 3d printing. Thus, Yu’s water soluble nylon would be expected to be useful for 3d printing and is an obvious selection.
One of ordinary skill in the art faced with the task of selecting a water soluble polymer for additive manufacturing would consider the prior known water soluble polymers and select a polymer that was suitable for use in the additive manufacturing system. Yu is analogous art because it teaches a suitable water soluble polymer.
Selection of a known prior art plastic that is suitable for forming filaments and is water soluble, for use in a process that requires a plastic filament that is water soluble, is a suitable material is obvious.
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
	Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20170252981 A1) in view of Yu (US 20100152328 A1) as applied above in further view of Rodgers (US 20140141166 A1).
	In reference to claim 24, the combination discloses the method as in claim 16.
	Li further discloses that polyamide is a known material in 3d printing (“nylon” [P0069]), but does not indicate that it is the claimed material.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, additive manufacturing with polyamide consumable materials, Rodgers discloses that discloses a polyamide comprises an aromatic polyamide for 3d printing. 
The combination would be achievable by using the Rodgers polyamide filament as the part material that is taught to be a polyamide by Li. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to use the material as claimed.
A person having ordinary skill in the art would have been specifically motivated to use the Rodgers material in order to combine prior art elements according to known methods to yield predictable results; and/or achieve the simple substitution of one known element for another to obtain predictable results. 

Claim 16-21 and 23-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Priedeman (US 20030004600 A1) and further in view of Jeol (WO2014012240A1).
	In reference to claim 16-21, 23-32, Priedeman discloses a method for making a three-dimensional object with an additive manufacturing system (Fig 1), the method comprising:
printing layers of a support structure from a support material (“support structure being formed by layered deposition of a solidifiable support material” [Claim 1]. Fig 1. and “polyphenylsulfone” [Claim 18]), 
printing layers of the three-dimensional object from a part material in coordination with the printing of the layers of the support structure, wherein at least a portion the printed layers of the support structure support the printed layers of the three-dimensional object (“deposition of a solidifiable modeling material” [Claim 1]. Fig 1.), and
removing at least a portion of the support structure from the three-dimensional object to obtain the three-dimensional object (“removing the support structure” [0007]).
Priedeman further discloses that “the support material further comprises … amorphous polyamides, …, nylons,” [Claim 13]), but does not describe the synthesis and properties of the polyamide/nylon.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, extrudable polyamide materials, Jeol discloses a polyamide (Claim 1) as claimed and that “The polyamide may be used to make articles by moulding, injection- moulding, injection/blow-moulding, extrusion/blow-moulding, extrusion or spinning. The articles may thus take the form of mouldings or extrudates, films, yarns, fibres or filaments.” [0075] (compare with production method taught by instant application at example 8 and description of embodiments portion, e.g., P0021-P0033 of the instant application 16088926)
Jeol does not disclose the properties of the resulting polyamide, however, the composition is the same as the claimed composition and thus must have the same properties.
The combination would be achievable by using the Jeol material in the Priedeman process as the support material.  Furthermore, Jeol explains that the polyamide may be used to make articles extrusion [0075] and this would encompass 3D printing as taught by Priedeman. The 3D printing of Priedeman uses extrudes filaments of plastic (“modeling material A and support material B, when supplied in filament or rod form” [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the support material as claimed.
A person having ordinary skill in the art would have been specifically motivated to use the Jeol material in order to provide a support material for polyamide print materials suggested by Priedeman since the Jeol material is also a polyamide and Priedeman suggests using polyamide and in order to combine prior art elements according to known methods to yield predictable results; and to achieve the simple substitution of one known element for another to obtain predictable results.
	In other words, Priedeman teaches that (i) polyamide is useful for 3d printing support materials. Thus, Jeol’s polyamide would be expected to be useful for 3d printing and is an obvious selection.
One of ordinary skill in the art faced with the task of selecting a polymer for additive manufacturing would consider the prior known polymers and select a polymer that was suitable for use in the additive manufacturing system. Jeol is analogous art because it teaches a suitable polymer.
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 716.02(d): … the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)